On Rehearing
Per Curiam.
Lola Buchanan, plaintiff in the instant case, appeals from a judgment entered on a directed verdict. The initial action was commenced as a result of personal injuries sustained by plaintiff when her car was struck by the defendant’s automobile at the intersection of Dye Road and Miller Road in Flint Township.
Miller Road is a four-lane highway with a three-or four-foot island dividing two eastbound from two westbound lanes. It is a through highway with a posted speed limit of 50 miles per hour. Dye Road runs north and south, has a gravel surface, and is controlled by a stop sign at its intersection with Miller Road.
At the time of the accident, weather conditions were variously described as “bad” to “terrible”. It was snowing and sleeting and the wind had been blowing. The snow had been creating a slick condition upon road surfaces. The sky was overcast, and visibility was impaired considerably.
Testimony elicited during the trial indicates that plaintiff was northbound on Dye Road and had stopped for eastbound traffic on Miller Road for approximately ten minutes while she observed traffic and determined that it was safe to proceed through the intersection. At approximately the same time, defendant’s automobile overtook other eastbound traffic which was moving at about 20 miles per hour. It was also alleged that defendant was traveling at about twice the speed of the cars he was overtaking. After passing an automobile on his left which was *407driven by one of the witnesses, defendant pulled in front of it, thus placing him back on the inside lane. Plaintiff noticed defendant’s vehicle for the first time when it was two or three car-lengths away. At this point, the front end of the Buchanan vehicle was well into the lane in which defendant’s automobile was then traveling. Defendant applied his brakes and went into a skid, whereupon he slid into plaintiff’s car which was then almost in the middle of Miller Road.
Upon completion of plaintiff’s proofs, defendant was granted a directed verdict based on an alleged failure to show negligence as well as plaintiff’s own contributory negligence. Plaintiff filed an appeal as of right and in April, 1970, oral arguments were heard by this Court. On May 27, 1970, the Court sua sponte ordered that a rehearing of the matter be held.
The primary question with which the Court is faced is whether the trial court erred in granting defendant’s motion for a directed verdict of no cause of action. Specifically, we must determine whether plaintiff was negligent as a matter of law in failing to yield the right-of-way to defendant.
The applicable statute, MCLA § 257.649 (Stat Ann 1968 Rev § 9.2349), which concerns right-of-way and stop signs, states in part:
“(f) # * * after having stopped, the driver shall yield the right of way to any vehicle which has entered the intersection from another highway or which is approaching so closely on the highway as to constitute an immediate hazard during the time when the driver would be moving across or within the intersection.”
A complete review of the record in the present ease reveals that the facts are such that our previous *408decision in Chambers v. St. John (1969), 20 Mich App 533, is directly applicable and controlling. The Chambers case, involving the same statute, held that “the prevailing rule has been and still is that negligence as a matter of law results from a violation of the statute”. See, also, cases cited therein.
The decision of the trial court is therefore affirmed on rehearing in this Court. Costs to appellees.